Citation Nr: 9914951	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  91-41 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel








INTRODUCTION

The veteran served on active duty from April 1983 to April 
1985.  This appeal arises from a May 1991 rating decision of 
the Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).  That rating decision denied the 
veteran's claim for service connection for a bilateral knee 
disorder.  

In April 1992, the Board of Veterans' Appeals (Board) 
obtained an opinion from a Board medical adviser.  This 
opinion will not be considered by the Board in rendering this 
decision.  See Austin v. Brown, 6 Vet. App. 547 (1994).

In June 1992, the Board remanded the case for additional 
development, including a VA orthopedic examination.  
Subsequently, a January 1993 rating decision confirmed the 
prior denial.

In April 1994, the Board issued a decision denying the 
veteran's claim.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
vacated the Board's decision, and remanded for compliance 
with the instructions incorporated from the Motion for Remand 
submitted by the Secretary of VA.  [redacted].  The case was returned to 
the Board in March 1995.  The veteran's representative 
presented informal arguments to the Board in June 1995.  In 
August 1995, the Board requested an opinion from an 
independent medical expert (IME) in the field of orthopedics.  
See 38 C.F.R. § 20.901(d) (1998).  This opinion was received 
in September 1995 and provided the veteran's representative 
in accordance with Thurber v. Brown, 5 Vet. App. 119 (1993).  
The representative responded in October 1995.  

In October 1995, the Board again issued a decision denying 
the veteran's claim.  The Court vacated the Board's decision, 
and remanded for compliance with the instructions 
incorporated from the Joint Motion for Remand submitted by 
the veteran and the Secretary of VA.  [redacted].  The case was returned 
to the Board in November 1996.  In July 1997, the Board 
requested a supplemental opinion from the independent medical 
expert (IME) in the field of orthopedics.  This opinion was 
received in January 1998 and provided the veteran's 
representative in accordance with Thurber v. Brown, 5 Vet. 
App. 119 (1993).  After numerous requests for extensions of 
time, the representative submitted additional evidence in 
February 1999.  The accompanying letter included a waiver of 
initial RO consideration of the additional evidence. 

The veteran's claim is now ready for appellate review and 
consideration.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  A chronic bilateral knee disorder, to include 
degenerative joint disease and chondromalacia, was not 
manifested until several years after the veteran's separation 
from service.

3.  A chronic bilateral knee disorder has not been shown to 
be causally related to service or to the veteran's service 
connected bilateral tibia disability.


CONCLUSION OF LAW

A chronic bilateral knee disorder, to include degenerative 
joint disease and chondromalacia, was not incurred in or 
aggravated by service; knee arthritis may not be presumed to 
have been incurred in service; and the bilateral knee 
disorder is not due to or the proximate result of the 
service-connected bilateral tibiae disability.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107(a) (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that the veteran has presented a claim which is plausible.  
The veteran is service connected for stress fractures of the 
tibiae and the record contains evidence, presumed true for 
the purpose of well grounding the claim, indicating that 
current knee problems are related to the stress fractures.  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  In 
his substantive appeal, dated in February 1987, the veteran 
contended that he was treated for a bilateral knee disorder 
on several occasions during service.  He also contended that 
a medical board acknowledged his knee problems.  In addition, 
in a statement dated in December 1991, the veteran stated 
that, according to information recently received, records 
existed from the Martin Army Hospital, and these records were 
transferred to the RO in October 1991.  Furthermore, in a 
February 1993 statement, the veteran claimed that he began to 
have problems with his knees while he was in service in May 
1983, at the same time he was receiving treatment for his 
bilateral tibiae condition.

Despite these contentions, however, the service medical 
records contained in the claims folder are absent any 
indication of treatment for or diagnosis of a bilateral knee 
disorder.  In fact, in May 1983 and January 1984, when the 
veteran was treated for his tibiae condition, the range of 
motion of his knees was found to be within normal limits and 
no disability or complaints regarding the knees was noted.  
In May 1983 the veteran complained of bilateral knee pain.  
However, the examiner concluded that the examination was 
normal and that the complaints were associated with the 
stress fractures.  Subsequent in-service treatment records 
failed to note a diagnosis of a bilateral knee disability.  
Consequently, the Board finds that there was no knee 
pathology reported in service.

In addition, the Board has contacted both the Atlanta, 
Georgia RO and the Montgomery, Alabama RO several times to 
determine if either of these facilities had the veteran's 
service medical records or received the records in October 
1991 and then transferred them to another facility.  
Significantly, both RO's continued to state that they did not 
have any additional service medical records.  They indicated 
that, in their search for any additional service medical 
records, they also checked their locked files, but found no 
additional records.  There is also no evidence that any 
service medical records were received at one of the RO's in 
October 1991 and subsequently transferred to another 
facility.

According to the veteran's post-service medical records, in 
December 1986 he reported having pain from his knees to his 
ankles since June 1983.  At a subsequent February 1987 
orthopedic consultation, the examiner noted that the 
veteran's pain occurred when he was walking and occasionally 
when he was sitting.  However, the examiner concluded that, 
although the veteran had mild lateral joint line tenderness 
and some patella-femoral crepitus bilateral, he did not have 
significant knee pathology.  In addition, a February 1987 VA 
radiographic examination found no evidence of significant 
degenerative disease of the knees, no fractures, and no 
abnormal calcifications of the knees.  Furthermore, although 
a VA examiner in May 1989 diagnosed knee pain, a VA 
orthopedic consultation two months later demonstrated stable 
knees and a negative McMurray's test.

The first evidence of a bilateral knee disability dates from 
November 1989, when, despite a VA radiographic diagnostic 
report indicating essentially normal knees, a VA examiner 
confirmed the veteran's complaints of knee pain and locking 
and diagnosed patella femoral disease bilaterally.  At an 
April 1990 VA outpatient treatment visit, a formal diagnosis 
of chondromalacia of the patellae was made.  However, this 
diagnosis came approximately five years after the veteran's 
separation from service.

On a VA examination in December 1992, the veteran was found 
to have, in addition to bilateral chondromalacia, 
degenerative joint disease of the knees.  Regulations provide 
that where arthritis becomes manifest to a degree of 10 
percent or more within one year after the veteran's 
separation from service, such disease will be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  In the present 
case, the diagnosis of degenerative joint disease of the 
knees occurred more than seven years after the veteran's 
separation from service and, consequently, degenerative joint 
disease cannot be presumed to have been incurred in service.  

The law provides that service connection will also be granted 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  The veteran is currently service-connected for 
residuals of stress fractures of the left and right tibiae, 
each evaluated as 10 percent disabling.  Throughout the 
veteran's appeal, he has contended that his current bilateral 
knee disorder was caused by his service-connected bilateral 
tibiae disability.  In his VA Form 1-9 dated in February 
1987, he claimed that, while on active military duty, a 
physician's assistant informed him that the pain he 
experienced in his knees was the result of his service-
connected stress fractures.  At his personal hearing 
conducted in July 1987, he testified that, while in service, 
an Army medical person told him that the condition of his 
knees was more related to his service-connected stress 
fractures.

In the March 1990 rating decision, the Atlanta, Georgia RO 
stated that the January 1990 report of special examination at 
the VA Medical Center in Decatur, Georgia indicated that the 
veteran's VA physician expressed his opinion that the 
veteran's knee problems were secondary to the abnormal gait 
brought about due to the prior stress fractures.  This 
medical report is not contained in the claims folder.  
However, even assuming that such an opinion was made, the 
greater weight of the evidence supports the conclusion that 
the veteran's knee problems are not related to his service-
connected bilateral stress fracture disability.

The VA examination conducted in December 1992 revealed 
bilateral chondromalacia and degenerative joint disease of 
the knees.  Significantly, the examiner expressed her medical 
opinion that the veteran's service-connected bilateral stress 
fracture disability was a separate entity from his current 
bilateral knee disability.

The Board obtained two independent medical opinions from 
Edward T. Habermann, M.D., an orthopedic specialist at 
Montefiore Medical Center.  In his initial report dated in 
September 1995, Dr. Habermann stated that in his opinion the 
veteran currently had bilateral chondromalacia of the patella 
and early degenerative joint disease involving narrowing of 
the medial and tibial compartments, and that these were not 
related to or worsened by the previously reported stress 
fracture of the tibiae.  Dr. Habermann added that if stress 
fractures were indeed incurred in service they had healed 
without event and there was no recent evidence of any related 
changes shown by X-rays.  He further stated that the current 
bilateral knee pathology was not related to the symptoms 
reported in service in 1983, which were tibial shaft symptoms 
related to stress fractures or shin splints and did not 
include findings referable to the knees.  In conclusion, Dr. 
Habermann stated that chondromalacia patella, patella femoral 
disease and early degenerative joint disease were very 
commonly seen orthopedic entities, particularly in a patient 
of the veteran's weight.  Since there was never any evidence 
of misalignment of the tibia or findings specifically related 
to the knees, Dr. Habermann concluded that there was no 
relationship between the 1983 complaints of stress fracture 
and/or shin splints and the presently diagnosed knee 
problems.

Pursuant to the Court's order of October 1996, the Board 
again contacted Dr. Habermann to resolve ambiguities in the 
first opinion.  The Board's request, dated in July 1997, 
specifically drew Dr. Habermann's attention to the November 
1989, January 1990, and December 1992 medical findings cited 
by the veteran's representative.  He stated that after review 
of the medical records, including specifics cited in the 
October 1996 Joint Motion, it was his opinion that the 
veteran's bilateral knee disorders of chondromalacia and 
degenerative arthritis were not related to his service 
connected bilateral tibia disability.  Dr. Habermann's second 
report, dated in December 1997, noted that the "xx" 
contained in his previous report referred to alignment.  Dr. 
Habermann reiterated that the shin splints or stress 
fractures had healed and subsequent changes of chondromalacia 
or degenerative joint disease are not related to those 
entities, especially in lieu of evidence of malalignment or 
findings specifically related to the tibiae.  Dr. Habermann 
went to state that if a patient had bilateral shin splints or 
tibial stress fractures, then during the period of time when 
these were symptomatic an abnormal gait could have been 
present; however, once the entities had healed, then the 
subsequent bilateral knee disability would not be related to 
the abnormal gait which may have been present previously.

The Board notes that in a February 1993 statement, the 
veteran contended that the RO failed to comply with the 
Board's June 1992 remand which instructed the RO to obtain 
the records referred to in the remand.  A review of the 
claims folder indicates that the RO requested necessary 
information from the veteran and that, although the veteran 
completed VA Form 21-4142, Authorization for Release of 
Information, as requested, it does not appear that he 
provided the list of providers of treatment for his bilateral 
knee disorder as he was asked to do. In addition, the 
numerous requests to both the Montgomery, Alabama and the 
Atlanta, Georgia RO's resulted in a negative finding of any 
additional records at those facilities.  Additionally, in an 
April 1994 statement in response to the Board's previous, now 
vacated, decision, the veteran stated that he was service 
connected for fasciitis rather than residuals of stress 
fractures of the tibiae.  Review of the claims folder 
discloses that the veteran's statement is in error.

There is no credible medical evidence to support a finding 
that the veteran's bilateral knee disability was incurred in 
or aggravated by his active military service.  In addition, 
although one VA examiner has stated that the veteran's 
bilateral knee disability was the result of his service-
connected tibiae stress fractures, another VA examiner as 
well as an independent medical examiner have held the 
opposite.  Addressing the conflict, the Board finds that the 
IME contains persuasive rationale for its conclusions that 
outweigh the one sentence statement of Ann Travis, M.D., 
dated in May 1998, to the effect that the veteran's 
arthritis, chondromalacia, and costochondritis of both legs 
can most probably be related to severe stress fractures 
incurred during active duty.  The Board notes that Dr. 
Travis's statement is speculative, cursory, and contains no 
rationale for its conclusion.  Consequently, relying heavily 
on the IME opinion, the board finds that the preponderance of 
the evidence is against a finding of service connection for a 
bilateral knee disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (1998).


ORDER

Service connection for a bilateral knee disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

